Citation Nr: 1711310	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  08-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Marc S. Whitehead, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1990.  She had a prior period of inactive service from November 1982 to June 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing conducted at the RO before Judge Sullivan in July 2010.  A transcript of that hearing is associated with the Veteran's file.  Judge Sullivan has since retired from the Board, the proper notice was sent to the Veteran in August 2015, and no new hearing was requested by the Veteran.

This case has a long procedural history.  It was most recently before the Board in June 2016, when it was remanded for additional development.  Specifically, the case was remanded with instructions for the RO to expressly address whether the Veteran's seizure disorder is related to her in-service report of headaches, dizziness, and blurred vision.  As discussed below, the Board finds the August 2016 VA medical examination to be inadequate and that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Additionally, where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Unfortunately, the issue of service connection for a seizure disability must be remanded for an adequate VA opinion that satisfies the Board's June 2016 remand.

The Board remanded the issue on appeal in June 2016 for the purpose of determining if a nexus exists between the Veteran's diagnosed seizure disorder and the Veteran's reports of dizziness, headaches, and blurred vision while in service.  The remand directives also included instructions for the examiner to specifically comment as to whether the Veteran's in-service reports of headaches, dizziness, and blurred vision were early manifestations of her current seizure disorder.  The VA medical examiner reviewed the Veteran's file, pursuant to the remand, in August 2016.  The examiner concluded that "there is no evidence that the Veteran suffered seizure activity while in active duty."  Unfortunately, the conclusion reached by the medical examiner does not adequately address the remand instructions as it fails to assess any of the Veteran's lay statements regarding her in-service headaches, dizziness, and blurred vision.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to a VA neurologist for evaluation.  An in-person examination is not necessary unless otherwise determined by the VA examiner.

The neurologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The neurologist must specify in the report that these records have been reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's current seizure disorder is etiologically-related to her active service complaints of headaches, dizziness, and blurred vision, and/or otherwise originated during active service.

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

In rendering an opinion, the examiner should expressly address the following:

a.  Was the Veteran's seizure disorder, diagnosed in 2002-03, related to her in-service reports of headaches, dizziness, blurred vision, "strange feelings" and "auras"?

b.  Were the Veteran's in-service reports of headaches, dizziness, blurred vision, "strange feelings" and "auras" early manifestations or symptoms of her current seizure disorder?

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




